DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 3-10, the claim only positively introduces a lever and a connecting element.  It is not clear exactly how “a lever” and “a connecting element” are structurally related/linked to (or adapted to) a door leaf and a door opening in a wall, in order to move the door between an open position and a close position as stated in the claim.  For clarity, for example, “adapted to be connected to the door leaf via a drive,” may be inserted after “a lever” (line 3); “adapted to be connected to the wall via a guide rail,” may be inserted after “a connecting element” (line 5). 
	In claim 1, lines 8-9, it is not clear exactly what is defined as “a first start position” or “a second start position”, without a relative reference (e.g., a position relative to a reference component such as the lever).  Note similar errors in claim 17, lines 12-13.  
	In claim 4, lines 4-8, it is not clear how and where “a storage unit” is related/linked to other components of the device.  The claim cannot be fully understood structurally.  For clarity, “in the first section of the lever” may be inserted after “a storage unit” (lines 1-2) to link the storage unit to the claimed invention.    
	In claim 7, line 3, “a lever arm” is confusing.  It is not clear how “a lever arm” is defined over “a lever” stated in claim 1.  Apparently, “a lever arm” should have been “the lever”.
Allowable Subject Matter
4.	Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
5.	Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive.  The amendment does not overcome the rejection under 35 USC § 112.   Applicant argues that “the first and second start positions” are supported by the specification. The examiner agrees.  However, it is the claim, not the specification, that is rejected as being unclear.  The clarity of the specification cannot be read into the claims to cure indefiniteness of the claims.  
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUCK Y MAH/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        CM
April 22, 2022